lN THE SUPREME COURT OF PENNSYLVAN|A

iN REI REASS|GNi\/|ENT OF JUDGE OF 1 No. 357 Common PieaS Judicia|
THE COURT OF COM|V|CN PLEAS OF ; Classification Docket

THE FiFTH JUDiCiAL D|STR|CT OF

PENNSYLVAN|A

0 R D E R
PER CUR|AM:

AND NOW, this 11"“ day of Aprii, 2019, upon consideration of the Petition
of Kim Berkeiey Ciark, President Judge of the Court of Common P|eas of the Fifth
Judiciai District of Pennsyivania, for the reassignment of a Judge to a division of the
court, it is hereby ORDERED that the Petition is granted and the foiiowing reassignment

is approved:
From the Civii Division to the Criminai Division

The Honorabie Robert J. Coiviiie